RESPONSE TO COMMENT Form 10-K for the Year Ended April 3, 2009 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations, Key Performance Indicators, page 26 1. Comment:We note your statement that Days Sales Outstanding (DSO), free cash flow, and ROI are non-GAAP measures.Please tell us what consideration you gave to providing a reconciliation of DSO and ROI to the most directly comparable GAAP measure pursuant to Item 10(e)(i)(B) of Regulation S-K.As part of your response, please tell us how you considered the disclosure requirements of Question 8 of our Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures for each of the non-GAAP financial measures you present, as it appears you have not provided any disclosure regarding the material limitations associated with the use of your non-GAAP financial measures or the manner in which management compensates for these limitations. Response to Comment 1:Based upon our review of Item 10(e)(4) of Regulation S-K and Topic 8 of the SEC Financial Reporting Manual, we have concluded that Days Sales Outstanding (DSO) and Return on Investment (ROI) represent operating measures or ratios rather than non-GAAP measures and we will not refer to them as non-GAAP measures in future filings.Accordingly, reconciliation to a GAAP measure would not be appropriate.We believe a detailed description of how such amounts are calculated is appropriate which is provided on page 26 of the filing. With respect to the disclosure requirements of Question 8 of Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures, we disclosed the following on page 26: “Readers should be cautioned that Days Sales Outstanding (DSO), free cash flow and ROI are non-GAAP measures, and the Company’s definition of such measures may differ from other companies.Therefore, such measures may not be comparable to those of other companies.CSC believes these non-GAAP financial measures provide useful information to investors regarding the Company’s financial condition and results of operations as they provide another measure of the Company’s performance and ability to service its debt.” As these measures are used by management internally to evaluate performance, we believe they may be relevant disclosure to investors and analysts.As noted in our disclosure, we caution readers that the measures have a significant limitation in that different companies define them differently.With respect to free cash flows, we will disclose in future filings a limitation that our free cash flow measures do not distinguish operating cash flows from investing cash flows as they are required to be presented in accordance with GAAP.As DSO and ROI are operating measures and not non-GAAP measures, we believe additional disclosures regarding DSO and ROI are not considered necessary. 1 Item 8.Consolidated Financial Statements and Supplementary Data Note 11.Pension and Other Benefits, page 91 2. Comment:We note you selected a discount rate of 7.9% for the purposes of calculating the projected benefit obligation of your U.S. pension plans at April 3, 2009.We also note your disclosure on page 51 that the discount rate assumption reflects the market rate for high-quality, fixed income debt instruments based on the expected duration of the benefit payments.Please clarify for us how you determined the market rate for high-quality, fixed income debt instruments for benefit payments associated with your U.S. pension plans was 7.9% at April 3, 2009.Tell us both how you determined the discount rate as well as the source of the discount rate.If you use published long-term bond indices, you should explain how you determined that the timing and amount of cash outflows related to the bonds included in the indices matches your estimated defined benefit payments.If there are differences between the terms of the bonds and the terms of the defined benefit obligations, explain how you adjust for the difference.Please consider disclosure of this information either in the financial statement footnotes or in the critical accounting policies section of MD&A in future filings. Response to Comment 2: CSC uses a yield curve approach to determine the discount rate, consistent with current FASB guidance. More specifically, we discount projected cash flows using a spot-rate curve reflecting yields on high quality corporate bonds. There are two general steps for determining the discount rate: (1) discount the stream of expected annual benefit payments using high-quality corporate bond yields; and (2) use the sum of each future year’s discounted expected benefit payments to derive a single equivalent discount rate. The discounting of future benefit payments resulted in an equivalent present value as if all future benefits were discounted at the single rate (average of two noted below) of 7.9%. Please note that in accordance with SFAS 158, CSC used the fiscal year-end date April 3, 2009, as the measurement date for our discount rate rather than December 31, 2008. Regarding the source of our discount rate, CSC used the average of two independent third party sources: the Aon Yield Curve and the Citigroup Pension Discount Curve – Above Median. Both yield curves are constructed to parallel the bond portfolio that would actually be constructed for a plan similar in size and timing of payments to CSC’s.
